Citation Nr: 1537433	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for asthma with allergic rhinitis. 

2.  Entitlement to an effective date prior to April 22, 2010, for service connection for right lower-extremity carpal pedal spasms. 

3.  Entitlement to an effective date prior to April 22, 2010, for service connection for left lower-extremity carpal pedal spasms.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a seizure disorder.   


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to September 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in July 2008, July 2010, and April 2011.  

Although initially represented by a private attorney, the Veteran revoked that representation in correspondence dated in June 2014.  A different private attorney later requested a copy of the claims file, pursuant to the Freedom of Information Act; however, there is no indication that he was ever appointed as the Veteran's representative.  On the contrary, the Veteran appeared pro se at a June 2014 hearing, and has since signaled that he remains unrepresented in this case.

As a final introductory matter, the Board acknowledges that the Veteran filed timely notices of disagreement (NODs) and VA Form 9s with respect to the above-captioned issues.  All three of those issues were later certified for appeal.  The Veteran then submitted a timely NOD with respect to the initial noncompensable rating assigned for his gastroesophageal reflux disease (GERD).  However, in a February 18, 2014, statement, he indicated that he wished to withdraw all of his initiated and perfected appeals "except [with respect to the] seizure disorders and carpopedal spasms [sic]."  Thereafter, the agency of original jurisdiction (AOJ) sent the Veteran a February 19, 2014, statement of the case (SOC) regarding his GERD claim.  The Veteran, in     turn, filed a timely VA Form 9 with respect to that issue.  Despite that submission, however, the AOJ confirmed in April 14, 2014, correspondence that the Veteran had, in fact, "withdraw[n his] appeal on [both] an increase in service-connected asthma 
with allergic rhinitis, and an increase in service-connected [GERD]" (emphasis added).  Accordingly, the Board infers that the February 2014 SOC addressing the Veteran's GERD claim was promulgated in error as he already had expressed his intent to withdraw his appeal as to that particular issue.  There is no indication that the Veteran has been prejudiced by that procedural error.  Thus, as his GERD claim has not been formally certified for appeal, the Board concludes that it does not have jurisdiction to consider it at this time.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 2`0.101 (2015).  

As for the Veteran's other claims, which have been formally certified for appeal but have been either withdrawn or otherwise rendered moot, the Board will consider them, but only to the extent of dismissing them from appellate status. 


FINDINGS OF FACT

1.  On February 18, 2014, prior to the promulgation of a decision in this appeal, the Veteran notified the Board of his intent to withdraw his claim of entitlement to a rating in excess of 10 percent for his service-connected asthma with allergic rhinitis.

2.  An October 1993 rating decision denying service connection for a seizure disorder was not appealed and is final.

3.  Following the October 1993 rating decision, the earliest written communication, expressing a belief in entitlement to service connection for lower-extremity carpal pedal spasms (also claimed as seizure disorder), is dated March 11, 2008. 

4.  The Veteran's claimed seizures are essentially the same claimed disability as the carpal pedal spasms for which he is already in receipt of service connection.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 10 percent for his service-connected asthma with allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an effective date of March 11, 2008, but not earlier, for the award of service connection for right lower-extremity carpal pedal spasms have been met.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for an effective date of March 11, 2008, but not earlier, for the award of service connection for left lower-extremity carpal pedal spasms have   been met.  38 U.S.C.A. §§  5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

4.  The petition to reopen the previously denied claim of entitlement to service connection for a seizure disorder is moot as the underlying benefits have already been granted.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the Veteran submitted a February 2014 written statement expressing his "wish to withdraw [his] appeals except for seizure disorders and carpopedal spasms."  He then added that those two claims "[we]re both for the same condition."  Thereafter, in June 2014 testimony before the undersigned, the Veteran reiterated that those two claims essentially comprised       a single issue of entitlement to an effective date earlier than April 22, 2010, for service connection for a seizure disorder, diagnosed as lower-extremity carpal pedal spasms.  The Veteran further testified that he "would be happy with [an effective date of] 2008" with respect to that issue.  

In accordance with the Veteran's above requests, the Board has taken action,   below, to dismiss his increased-rating claim and to establish March 11, 2008, as   the effective date of service connection for his carpal pedal spasms.  The Board also  has dismissed the remaining issue as essentially moot because it involves the same disability for which VA benefits already have been granted.  

Duties to Notify and Assist

Even assuming arguendo that the benefits awarded herein did not represent a       full grant of the Veteran's appeal, there would still be no bar to adjudication.      That is because VA has met its statutory duties to notify and assist the Veteran in accordance with 38 U.S.C.A. § 5103 and 38 U.S.C.A. § 5103A.

Specifically, with respect to the duty to notify, the Board observes that the only issue not subject to dismissal in this case concerns the effective date of VA benefits that have been already granted.  In such instances, additional notice is not required under 38 U.S.C.A. § 5103(a) as the purpose that such notice is intended to serve has been fulfilled.  

Similarly, additional efforts are not required to assist the Veteran in the development of his appeal.  To the contrary, the record reflects that the AOJ has already obtained his service treatment records, service personnel records, and all pertinent post-service records that he has identified in connection with his case.  Accordingly, the Board finds that further efforts to obtain such records would only delay adjudication, without benefiting the Veteran, and therefore should not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

Nor should any other evidentiary development be undertaken as VA has met its duty to assist the Veteran not only by obtaining relevant clinical records but also   by eliciting written argument in support of his appeal.  In addition, VA has honored his request to testify at a hearing before the undersigned Veterans Law Judge.  See 38 C.F.R. § 20.700(a) (2015).  The transcript of that proceeding reflects that  the undersigned set forth the Veteran's contentions at the start of the hearing, then focused on the elements necessary to substantiate his appeal and sought to identify any further development that was required.  

Specifically, the undersigned elicited testimony from the Veteran regarding the timeframe of his initial application for VA benefits, and advised him of the specific criteria governing earlier-effective date claims.  The undersigned then explained to the Veteran how the correspondence provided by the AOJ was misleading as it concerned the effective dates of assigned disability ratings, which were not implicated in his case.  The undersigned further emphasized that, for an initial service-connection award, the effective date was determined by "the date of claim or [the] date entitlement arose, whichever [wa]s later."  The Veteran acknowledged this distinction and also testified that he "underst[ood] that when you reopen a claim, it goes back to when you reopened the claim, not the original date of the claim."  Through such testimony, the Veteran demonstrated actual knowledge of the fundamental legal principles at issue in his case.  Moreover, by taking action not only to clarify those principles but also to advise the Veteran of the key procedural filings and medical findings, the undersigned fulfilled the duties of a Veterans    Law Judge to fully explain the issues on appeal and to suggest the submission of evidence that may otherwise have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the tenets of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

Notably, the Veteran has neither alleged nor otherwise shown that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), or committed other prejudicial error.  Moreover, there is no indication that the Veteran has been otherwise denied due process during his hearing or, indeed, at any time throughout his appeal.  

Accordingly, the Board concludes that VA's duties to notify and assist have been fully satisfied and, thus, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Analysis of the Appeal

I.  Increased Rating Claim

Following certification of the issues on appeal, but prior to the promulgation of a Board decision, the Veteran submitted a February 18, 2014, written statement indicating that he no longer wished to pursue his claim of entitlement to an increased rating for his service-connected asthma with allergic rhinitis.  The Veteran's request, which is documented in the electronic record, satisfies the criteria for a withdrawal of that issue.  38 C.F.R. § 20.204 (2015).  

Accordingly, as the Veteran has successfully withdrawn his asthma/allergic rhinitis claim, there remain no allegations of errors of fact or law with respect to that issue.  Hence, the Board is without jurisdiction to consider that issue and, instead, must dismiss it pursuant to 38 U.S.C.A. § 7105(d)(5) (directing that the Board "may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed"). 

II.  Earlier Effective Date Claims 

In contrast, the Veteran has continued to pursue his appeal with respect to the effective date of his awards of service connection for lower-extremity carpal pedal spasms.  The Veteran contends that those awards should have taken effect prior to April 22, 2010.  In essence, he seeks retroactive compensation for the "atypical seizures" and other symptoms associated with his disability, which have adversely affected his occupational functioning and have precluded his operation of a motor vehicle since 2008.

While sympathetic to the Veteran's situation, the Board is obligated to review his claim pursuant to the laws and regulations governing earlier effective dates.  Those provisions direct that the effective date of a VA compensation award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The term "claim" in this context refers to a formal or informal written communication requesting a decision, or expressing a belief, of entitlement to a VA benefit.  38 C.F.R. § 3.1(p) (2015).  

Significantly, for purposes of this appeal, an informal claim may be inferred from   a report of VA examination or treatment, but only when the report pertains to a disability for which service connection has been already established or when a claim specifying the benefit sought is received within one year of the date of such examination or treatment.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.157(b) (2015).  In other words, a VA examination or treatment report, standing alone, will not constitute an informal claim for an original award of service connection.  See id; see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Here, the record is clear that, while the Veteran initially sought service connection for "seizures" in September 1992, such benefits were denied in an October 1993 rating decision.  The Veteran did not appeal that decision or submit relevant evidence during the one year appeal period.  As such, the October 1993 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302, 20.1103 (2015).  While assignment of an effective date earlier than the date of a final rating decision could be assigned if clear and unmistakable error (CUE) were to be found in the 2003 decision, the Veteran acknowledged at his June 2014 hearing that he had   not yet challenged the October 1993 decision on the grounds of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  Further, the record is devoid of any subsequent communication that could be reasonably construed as a pleading of CUE, the merits of which, in any event, could not be addressed by the Board in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (noting that the Board lacks jurisdiction over any theory of CUE in a rating decision that has not been previously addressed by the AOJ).  

Additionally, the only service treatment records received subsequent to the October 1993 rating decision were duplicative of those already of record or pertain to reserve service occurring thereafter.  Thus, the provisions of 38 C.F.R. § 3.156(c) are not for application.

Accordingly, the crucial question for the Board to consider is whether there was any informal or formal request for service connection, submitted prior to April 22, 2010, which was not addressed in a previous final adjudication.  

Significantly, in this regard, the record contains a March 11, 2008, statement, which was styled as a request to reopen a claim for an "unexplained seizure disorder," but nonetheless referenced symptoms that later supported a diagnosis of carpal pedal spasms.  Moreover, at the June 2014 hearing before the undersigned, the Veteran submitted the following testimony, which addressed the functional equivalence of his perceived seizure disorder and his diagnosed carpal pedal spasms: 

I had to go to the VA hospital in Topeka.  I did that in March of 2008 and at that time, I filed a claim again for seizure disorder because I did not understand why, if I can't drive, from something that occurred in service, I was not being compensated for it or at least being seen by a doctor.  So, a couple of years later, I got to a C&P exam and they reported that the date of onset was 1982 and [diagnosed] the problem [a]s carpopedal spasms. 

The Veteran's above testimony is consistent with other salient procedural and medical evidence of record.  Such evidence reflects that, after his March 11, 2008 claim was denied in a July 15, 2008 rating decision, he submitted a July 7, 2009 notice of disagreement.  The Veteran thereafter was afforded an August 2010 VA general examination, which revealed "carpal pedal spasms" associated with his already service-connected psychiatric disorder.  This diagnosis was confirmed during a subsequent (March 2011) VA peripheral nerves examination, the report    of which indicated that, as early as March 1982, the Veteran had experienced "tingling hands and feet [as well as] muscle spasms," which had been "initially thought [to be] possible hypoglycemia or atypical seizures."  

The above VA examination report precipitated an April 2011 grant of service connection for carpal pedal spasms.  Tellingly, a subsequent (March 2012) VA treatment record expressly indicated that this disability had been previously "mislabeled as seizure disorder" (emphasis added).

The Board recognizes that the Veteran's service-connected carpal pedal spasms historically have been treated as separate from the seizures for which he has been repeatedly denied VA benefits.  However, the Board finds that this distinction, drawn by VA adjudicators, is fundamentally at odds with the controlling medical evidence.  As summarized above, the VA clinicians who have examined and treated the Veteran have concluded that his carpal pedal spasms disability is the condition previously labeled as possible seizures.  

Accordingly, the Board concludes that the Veteran's right and left lower-extremity carpal pedal spasms for which he is currently in receipt of separate awards of service connection, are the same disability previously claimed as seizures.  Hence, the effective dates of those awards should be retroactively extended to March 11, 2008.  This coincides with the date of receipt of the Veteran's seizure disorder claim, which, though initially denied by the AOJ in July 2008, has remained pending by virtue of his timely filed notice of disagreement and substantive appeal.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).  

In reaching this favorable determination, all reasonable doubt has been resolved on behalf of the Veteran in recognition of his many honorable years of military service.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III.  Petition to Reopen Claim Based on New and Material Evidence

Turning to the request to reopen the claim for service connection for a seizure disorder, as discussed above, the Board has determined the claimed seizure disorder and carpal pedal spasms are the same disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (in determining the scope of a claim, the Board must consider    the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim).  Moreover, the Board has now retroactively extended the effective date of the award of carpal pedal spasms to March 11, 2008, in line with the petition to reopen the claim for service connection for a seizure disorder.  As the Veteran is already service connected for the disability being sought (i.e. seizure disorder), the request to reopen the claim for service connection for seizure disorder is effectively moot and must therefore be dismissed.  See 38 U.S.C.A. § 7104 (West 2014); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), Smith v. Brown, 10 Vet. App. 330, 333-341 (1997) (holding that dismissal is the proper remedy when an appeal has become moot).


ORDER

The appeal on the issue of entitlement to a rating in excess of 10 percent for asthma with allergic rhinitis is dismissed.  

Entitlement to an effective date of March 11, 2008, but not earlier, for the award of service connection for right lower-extremity carpal pedal spasms (also claimed as seizure disorder) is granted.

Entitlement to an effective date of March 11, 2008, but not earlier, for the award of service connection for left lower-extremity carpal pedal spasms (also claimed as seizure disorder) is granted.

The appeal on the petition to reopen a previously denied claim of entitlement to service connection for a seizure disorder is dismissed.



___________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


